This is an appeal by the defendant from a judgment of conviction of grand larceny, first degree. The indictment charged the crime as grand larceny committed under sections 1290 and 1294 of the Penal Law, the crime being committed by color and aid of false pretenses and representations made by the defendant which he knew to be false and fraudulent and relied upon by the person to whom they were made and as a result of which he secured $600 which he appropriated to his own use. The testimony was sufficient to warrant the conviction. There were no serious errors in the trial, at least there was none that would require a reversal in this court. Judgment of conviction unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.